Citation Nr: 1608646	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In this regard, a December 2009 rating decision granted service connection for PTSD and assigned an initial 10 percent rating, effective April 20, 2009.  Within one year of such decision, the RO received additional evidence warranting a readjudication of the initial rating claim.  Following a readjudication of the claim in the April 2010 rating decision, the Veteran appealed the initial rating assigned.  Thus, the Board has phrased the issue on appeal as an initial rating claim.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (any interim submission of evidence before expiration of the appeal period is considered part of the original claim and requires adjudication).  See generally Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In a rating decision dated March 2012, the RO awarded an initial 50 percent rating for PTSD, effective April 20, 2009, as well as a temporary total evaluation due to hospitalization effective from February 8, 2011 to March 31, 2011.  Therefore, such issue is characterized as shown on the title page of this decision.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the record.

The case was previously remanded in March 2014, March 2015, and October 2015 for additional development and it now returns for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

FINDING OF FACT

For the entire appeal period (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned), the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, panic attacks, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, occasional paranoia, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned), the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the April 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in November 2009, May 2014, and May 2015 as well as addendum opinions obtained in October 2014 and November 2015, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the May 2015 VA examination and November 2015 addendum opinion.  Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

The Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher initial rating for PTSD.  In this regard, the undersigned asked a series of questions regarding symptomatology reflected in the rating criteria, and solicited testimony regarding the impact of the Veteran's PTSD on his social and occupational functioning.  Further, the Veteran indicated that he received treatment through the Phoenix, Tucson, and Show Low, Arizona VA facilities, and these records were subsequently obtained in connection with the Board's March 2014 Remand.  The Veteran also reported that he was in receipt of Social Security Administration benefits.  The undersigned clarified whether the award of those benefits was related to PTSD.  The Veteran reported that they were not awarded for PTSD, but rather were retirement benefits.  As the hearing discussion raised the possibility that there were outstanding treatment records available from the VA Medical Centers in Phoenix, Tucson, and Show Low Arizona, the Board remanded the case to obtain such records.  Additionally, as a question regarding the nature and severity of such disability was raised at the hearing, the Board remanded the case in order to obtain a contemporaneous VA examination.  Therefore, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, this case was remanded in March 2014, March 2015, and October 2015 for additional development.  In this regard, in March 2014, the Board directed that the AOJ obtain updated VA treatment records and afford the Veteran a contemporaneous VA examination in order to assess the nature and severity of his PTSD.  Thereafter, updated VA treatment records were associated with the file and the Veteran underwent a VA examination in May 2014 with an addendum opinion obtained in October 2014.  In March 2015, the Board again remanded for updated VA treatment records and, as the May 2014/October 2014 examiner did not apply the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and provide a Global Assessment of Functioning (GAF) score, the Board also ordered that an addendum opinion be obtained.  Thereafter, in May 2015, the Veteran underwent another VA examination; however, the VA examiner again failed to apply the DSM-IV and provide a GAF score.  As such, this claim was again remanded in October 2015 for an addendum opinion, which was obtained in November 2015 and properly addressed the Board's inquiry.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014, March 2015, and October 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

The Veteran is currently in receipt of an initial 50 percent rating for his PTSD, excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned, effective April 20, 2009.  He contends that such disability is more severe than the current assigned rating, and as such, an increased rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411, which provides evaluations pursuant to VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in April 2012, the amendments are not applicable.

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

VA treatment notes from February 2009 through March 2012 reflect that the Veteran attended both individual and group therapy sessions approximately once a week, except for February 2011 through March 2011, when the Veteran participated in an inpatient program at the Southern Arizona VA Medical Center.  The Veteran indicated that he had been married once but that his wife had passed away after 10 years of marriage; he indicated that he had not dated since his wife's death.  The Veteran reported that he had three adult children who he spoke with regularly and with whom he enjoyed good relationships.  The Veteran reported trouble sleeping and violent nightmares, and he indicated that he avoids crowds, but that he attends church regularly.  The Veteran denied suicidal or homicidal ideations, delusions or physical violence.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found.  

The VA social workers who coordinated the groups noted that the Veteran was an active and cooperative participant in the sessions.  The treatment notes showed that the Veteran often appeared anxious, but that he communicated effectively.  While GAF scores were not documented for each session, those reported ranged from 30-70 throughout the time the Veteran was a participant in the groups. 

A March 2009 VA treatment note indicated that the Veteran reported that he avoided crowds as he struggled with issues of irritability and anger.  The Veteran reported a heightened startle response to being awakened suddenly and that smells often triggered nightmares and flashbacks.  The Veteran reported that he was vigilant about his surroundings and as a result he suffered from emotional numbing and sleep disturbances.  A GAF score of 50 was assigned. 

A May 2009 VA treatment note indicated that the Veteran reported some hypnopompic hallucinations, hypervigilance, anger, and sleep disturbances.  The Veteran reported that he was close to his children and his siblings and that he maintained friendships through church.  A mental status examination found the Veteran to be oriented to time, place, and personal information.  While the Veteran was found to be anxious, his speech was found to be goal directed and his judgment and insight appeared to be good.  The social worker determined that the Veteran's PTSD symptoms were moderate to severe and a GAF score of 30 was assigned. 

A November 2009 VA examination report reflected the Veteran's complaints of hypervigilance, sleep problems, anger, avoidance, and heightened startle response.  He reported that he receives psychiatric treatment through group and individual counseling and has done so since February 2009.  He indicated that there had been no changes in his family relationships, that he generally stayed at home and that he socialized very little.  A history of trying to harm himself or others was denied.  A history of violence was denied.  The Veteran reported that he was able to complete all activities of daily living such as grooming and dressing.  Mental status examination showed no impairment of thought processes or communications.  The examiner indicated that there did not appear to be delusions or hallucinations present.  Eye contact was found to be good and the Veteran was noted to have interacted appropriately during the session and that he displayed no inappropriate behavior.  Speech was found to be logical and goal-directed and the rate and flow were normal.  There were no problems with impulse control.  The examiner noted that previously the Veteran had been assigned a GAF score of 30, however the examiner found that the Veteran's symptomatology was moderate.  A GAF score of 60 was assigned and his PTSD diagnosis was confirmed.

In a February 2010 statement in support of his claim, the Veteran reported that he suffered from depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) , chronic sleep impairment, and mild memory loss.  The Veteran indicated that he had not worked in over five years, but that he had no desire to return to work.  The Veteran reported that while he enjoyed the outdoors and spending his time cutting firewood, gardening, riding all-terrain vehicles (ATVs), and reading, he also attended group and individual counseling sessions. 

A March 2010 VA treatment note indicated that the Veteran was alert and oriented, but that he continued to report sleep disturbances.  The Veteran reported that he suffered from nightmares, night sweats, and flashbacks.  The Veteran also reported that his appetite was intact and that he continued to enjoy good relationships with his children, siblings, and friends from church.  Mental status examination found the Veteran to be oriented to time, place, and personal information.  The Veteran was well groomed, his mood was appropriate and calm, and his thoughts were goal directed.  The Veteran reported no suicidal or homicidal ideations and no hallucinations or delusions.  A GAF score of 60-70 was assigned. 

An October 2011 VA treatment note indicated that while the Veteran continued to suffer from sleep disturbances, he was alert, oriented, pleasant and appropriate.  The Veteran was an active participant in the group session, who gave effective feedback.  A GAF score of 55 was assigned.

A March 2012 VA treatment note indicated that the Veteran reported no suicidal or homicidal ideations.  The Veteran was oriented to time, place, and personal information.  The Veteran was well dressed and groomed, and he exhibited no abnormal movements.  The Veteran's mood was fair and his affect controlled; his thoughts and speech were goal directed and linear. 

During the May 2012 Board hearing, the Veteran testified to his current symptoms and the repercussions that they caused.  The Veteran testified that he suffered from hypersensitivity, a heightened startle response, paranoia, nightmares and night sweats, and sleep disturbances.  The Veteran recounted instances where his heightened startle response caused altercations between himself and other people.  The Veteran testified that he gets frustrated easily and is quick to anger.  The Veteran testified that he traveled a lot but that he does not have many friends.  The Veteran testified that he avoided crowds, but that he regularly attended church.  The Veteran denied any suicidal ideations.  

A May 2014 VA examination report reflected the Veteran's reports that he had been prescribed psychotropic medication, and that he continued to receive treatment for his PTSD through group and individual therapy.  He complained of frequent nightmares and night sweats.  The Veteran also reported hypervigilance and a heightened startle response.  The examiner noted that while the Veteran was retired, his occupational and social impairment was characterized with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In addition, the examiner noted that the Veteran was articulate and able to answer all questions asked of him.  He appeared able to complete short tasks without difficulty.  The Veteran was cooperative and pleasant.  The examiner noted the Veteran traveled frequently and enjoyed doing so, and that he was able to navigate without difficulty or needing assistance.  The examiner reported that the Veteran was capable of managing change in an otherwise stable environment.  As the examiner performed the exam according to the guidelines of the DSM-5 and not the DSM-IV, no GAF score was assigned.  

In an October 2014 addendum opinion, the May 2014 VA examiner noted that "current [DSM-5] criteria does not include a GAF score, as such this is not able to be done for current diagnosis as there is no GAF score in the current diagnosis.  Additionally, it is not possible to reconcile previous GAF scores that were given by other doctors at times between 2009 and 2011 without mere speculation."  

VA treatment notes from May 2014 through December 2014 reflect that the Veteran attended both individual and group therapy sessions approximately once a week.  The Veteran reported no change in his familial status or friendships, except that he began dating.  The Veteran reported trouble sleeping and violent nightmares, and he indicated that he continued to avoid crowds, but that he attended church regularly.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found.  
The VA social workers who coordinated the groups noted that the Veteran was an active and cooperative participant in the sessions.  The treatment notes showed that the Veteran often appeared frustrated, but that he communicated effectively.  The notes reflected that the Veteran denied any suicidal or homicidal ideations or delusions and physical violence.
A June 2014 VA treatment note indicated that the Veteran reported no suicidal or homicidal ideations and no delusions.  The Veteran was oriented to time, place, and personal information.  The Veteran was well dressed and groomed, and he exhibited no abnormal movements.  The Veteran's mood was frustrated and his affect controlled, and his thoughts and speech were goal directed and linear.

VA treatment notes from December 2014 through April 2015 reflect that the Veteran again attended both individual and group therapy sessions.  The Veteran reported no change in his familial status or friendships.  The Veteran continued to report trouble sleeping and violent nightmares, and he indicated that he continued to avoid crowds.  The Veteran reported intrusive thoughts, flashbacks and occasional paranoia.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found.  The Veteran's mood was reported to be neutral to positive and he reported no delusions, hallucinations, and no suicidal or homicidal ideations and no physical violence. 

A May 2015 VA examination report reflected the Veteran's reports that he had continued in mental health treatment to include psychotropic medications and occasional group therapy.  The Veteran reported continued sleep disturbances, regular nightmares, and periodic flashbacks.  The Veteran also reported difficulty remembering names.  The Veteran reported that he was "vigilant to noises, particularly at night," and that he continued to think about traumatic events and respond with anxiety.  The Veteran denied physical violence.  The examiner found the Veteran to be "cooperative, easy to establish a rapport with, and responsive."  The Veteran's thoughts were clear and goal directed.  The examiner reported no suicidal or homicidal ideations and no psychosis.  The examiner noted that although the Veteran was retired, his occupational and social impairment would result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As the examiner performed the exam under the guidelines of the DSM-5 and not the DSM-IV, no GAF score was assigned.  The examiner noted that "GAF scores can vary tremendously between providers and are considered unreliable indicators of functioning." 

In a November 2015 addendum opinion, the May 2015 examiner stated "the nature and severity of the Veteran's PTSD is not materially different than findings that would have been made under the DSM-IV.  Functioning levels, symptoms, and presentation between current examination and previous examinations are similar."  The examiner concluded that the Veteran's PTSD was mild to moderate and that "this would correspond to a GAF of 55-65."  

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2015, the Veteran's own statements and testimony, and the VA examination reports dated in November 2009, May 2014, and May 2015, and addendum opinions dated in October 2014 and November 2015, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, panic attacks, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, occasional paranoia, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, panic attacks, anxiety, hypersensitivity, nightmares and difficulty sleeping, flashbacks, occasional paranoia, and intermittent impairment of recent and immediate memory, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 50 percent rating. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, the Veteran has never reported any suicidal ideations.  Moreover, he denied harmful ideations in the November 2009, May 2014, and May 2015 VA examinations, as well as VA treatment records.  In addition, the Veteran vehemently denied any suicidal thoughts during his May 2012 hearing testimony.  

Furthermore, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported at the time of the November 2009, May 2014, or May 2015 VA examinations.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure, or irrelevant.  Specifically, at the November 2009 VA examination, it was described as normal in rate and tone.  Likewise, the May 2015 VA examination reflects that the Veteran's thought process was clear and goal-directed and that the Veteran responded to questions without difficulty.  Additionally, throughout the Veteran's VA treatment notes, his speech was noted to be goal directed, normal and linear.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran reported anxiety on occasion, and in his February 2010 statement, he reported depressed mood and weekly panic attacks.  However, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that they occurred weekly or less and depression was rarely documented in his records. As such, these symptoms have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, impulse control was found to be appropriate in November 2009 VA examination and no problems with impulse control were found in the May 2014 or May 2015 VA examinations.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal. 

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due to his PTSD.  In this regard, he reported that he had retired entirely in approximately 2004, after working for 20 years as a police officer and nine years as an investigator for the state.  The May 2014 and May 2015 VA examiners noted that the Veteran's occupational and social impairment resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, he was found to be functioning generally satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds the Veteran is able to adapt to stressful circumstances. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationships with his children and siblings during the course of this appeal.  While the Veteran indicated that he rarely socialized or left the house, he did socialize with women at church and he developed close relationships with the members of his therapy groups.  In addition, the Veteran indicated that he started dating again during the course of this appeal, thereby establishing a new relationship.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypersensitivity or a heightened startle response, occasional paranoia, nightmares, difficulty sleeping, and flashbacks.  See Mauerhan, supra; Vazquez-Claudio, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In reaching this decision, the Board observes that, during a VA treatment session in May 2009, the Veteran reported some hypnopompic hallucinations.  The VA treating physician found the Veteran's symptoms to be "moderate to severe" and assigned a GAF score of 30.  However, the Veteran has denied hallucinations in subsequent VA treatment notes and the November 2009, May 2014, and May 2015 VA examinations.  In addition, the November 2009 VA examiner noted the past GAF score, but found that the Veteran's symptomology appeared to be in the moderate range and assigned a GAF score of 60.  The May 2015 VA examiner, in the November 2015 addendum opinion, conceptualized the Veteran's PTSD to be in the mild to moderate range with a corresponding GAF score of 55-65.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the November 2009 VA examiner assigned a score of 60, indicating moderate symptoms.  The May 2014 VA examiner did not assign a GAF score, but the May 2015 examiner assigned a GAF score of 55-65, indicating mild to moderate symptoms.  In addition, the VA treatment notes document GAF scores ranging from 30-70 throughout the Veteran's appeal period.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the Veteran was assigned a GAF score of 30 in May 2009, such appears to be an outlier as the remainder of the Veteran's scores were consistent with symptoms in the mild to moderate range and therefore indicative of a 50 percent rating.  As the Veteran has been assigned GAF scores reflecting primarily mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  VA examinations conducted in November 2009, May 2014, and May 2015 found the Veteran's thought process and content to be unremarkable, or without impairment or delusions.  VA treatment records showed no perceptual disturbance such as delusions, mania or psychosis, and only one report of hallucinations.  

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployed, such is not solely due to his PTSD.  Additionally, the evidence reflects that he maintained relationships with his adult children and friends, especially from church.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While the Veteran reported "mild memory loss" in his February 2010 statement and "difficulty remembering names" in the May 2015 VA examination, there was no finding that his recent, immediate or remote memory were found to be impaired.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Board acknowledges that, in a February 2010 statement in support of his claim for increased rating for PTSD, the Veteran reported that he had not worked in over 5 years.  However, he further explained in his statement that he has no desire to work, and during his sworn testimony before the Board, he indicated that he was fully retired.  In addition, the Veteran reported that he was retired during his VA examinations in November 2009, May 2014, and May 2015.  Moreover, as previously discussed, the clinical evidence of records fails to indicate that the Veteran's PTSD renders him unemployable.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claim decided herein and, consequently, no further consideration of such is necessary.    

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


